DETAILED ACTION
Note: A second Non-Final Office Action is being made in order to make a new rejection of Original Claim 8 and Original Claim 9 for being in improper dependent form

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 6/02/22 has been entered.  Claims 1, 5, 7 and 10 are amended.  Claims 13- 20 have been previously withdrawn and remain withdrawn as being directed to non-elected inventions.  Claims 1- 12 are being addressed by this Action.
Response to Arguments
Applicant's election with traverse of Group I, claims 1- 12 in applicant’s Remarks filed on 6/02/22 is acknowledged.  The traversal found on p. 7 of applicant’s Remarks, filed 6/02/22 are on the ground(s) that 1) an overwhelming majority of references relevant to withdrawn Group II would likely to be uncovered during the search of Group I due to the significant overlap in structures recited in Group I and method of using an apparatus in Group II and 2) an overwhelming majority of references relevant to withdrawn Group II would likely be uncovered during a search of Group I due to the significant overlap in structures recited in Group I and in the method of manufacturing of the apparatus in Group III.  These are not found persuasive because 
1) The Office respectfully submits that while Group I and Group II may have an overlap of recited structure, the overlapping recited structure is broad and it could encompass a variety of structures, including a clip or wound clamp.  Given the large number of CPC classifications and given the breadth and depth of number of references (in the thousands, if not tens of thousands) found in each CPC classification relevant to either one of Group I and Group II individually, searching for both an apparatus and method having such generic structure is burdensome.  It is also noted that “likely to be uncovered” is not a sufficient standard for performing a search.
2) The Office respectfully submits that since Group III is drawn to a method of manufacturing, which includes machining operations such as metal cutting classified under B23P13/02, the difference between the classification of Group I and Group III is so vast that the alleged overlap of recited structure is a nominal consideration given that (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;  (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and (d) the prior art applicable to one invention would not likely be applicable to another invention.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s amendment to claim 5 has obviated the objection made in the Non-Final Office Action, mailed 3/03/22, and as such, the objection is withdrawn.
Applicant’s amendment to claim 10 has obviated the rejection under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 3/03/22, and as such, the rejection is withdrawn.
Applicant’s arguments, see pp. 9- 10 of applicant’s Remarks, filed 6/02/22, with respect to the rejection(s) of claim(s) 1-2, 4, 6 and 10- 12 under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US Pub. No. 2014/0200608) (“Brady ‘608”), the 103 rejection of claim 5 over Brady, and the 103 rejection of claims 3 and 7-9 over Brady in view of Grandfield have been fully considered and are persuasive because Brady ‘608 does not disclose the newly added limitation regarding wherein each of the one or more pinching cells is positioned between a respective proximal collar and a respective distal collar.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brady et al. (US Pub. No. 2016/0120558 A1) (“Brady ‘558”).  It is noted that applicant’s arguments regarding Brady ‘608 are directed to the proximal and distal collar feature, for which the newly added reference Brady ‘558 is relied upon.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 6- ‘each of the pinching cells’ should be amended to - - each of the one or more pinching cells - - to maintain claim consistency.  Claims 2- 12 are objected to because they depend off claim 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  line 1 – ‘the one or more pinching cells’ should be amended to - - each of the one or more pinching cells - - to maintain claim consistency.  Claims 3- 6 are objected to because they depend off claim 2.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  lines 1- 2 – ‘the one or more pinching cells’ should be amended to - - each of the one or more pinching cells - - to maintain claim consistency.  Claims 8- 9 are objected to because they depend off claim 7.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 1 – ‘wherein one or more strut members’ should be amended to - - wherein the one or more central strut members - - to maintain claim consistency and because while it is clear that applicant is referring to the one or more central strut members introduced in claim 7, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 2- ‘a network of struts operable to tweeze with at least a portion of a clot’ should be amended to - - a network of struts operable to tweeze [[with]] at least a portion of a clot- - to correct an apparent typographical error.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 3- ‘in an expanded state’ should be amended to - - in [[an]] the expanded state- - although it is clear that applicant is referring to the expanded state introduced in claim 1, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 2- ‘operable to receive one or more frame members’ should be amended to - - operable to receive the one or more frame members - - although it is clear that applicant is referring to the one or more frame members introduced in claim 1, amending the claim would provide proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8- 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8 and 9 recite, “The one or more pinching cells of Claim 7” in line 1.  However, claim 7 recites, “The clot removal device of Claim 1” in line 1.  Since claim 8 and claim 9 each fail to include all the limitations of claim 7, claim 8 and claim 9 are each in improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- 2, 4, 6 and 10- 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US Pub. No. 2016/0120558 A1).  Brady is cited in the IDS filed 10/02/20.

    PNG
    media_image1.png
    411
    906
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    855
    839
    media_image2.png
    Greyscale


Regarding claim 1, Brady discloses a clot removal device (abstract), comprising: 
an elongated member (890) (Figs. 35a- 35c) comprising a distal end (DE) (See Annotated Fig. 35a - - right of dashed line) (P. [0563] - - clot retrieval device 881 has a shaft having a distal end 890); and 
an expandable frame (1081) (Fig. 40) (P. [0581] - - FIG. 40 represents a clot retrieval device of the present invention which is largely similar to the clot retrieval device 881 as shown in FIG. 35, the only difference is addition of an outer member 1081; note that frame 1081 would be expandable as it is necessarily collapsed for catheter delivery as is described for device 881 (P. [0563])) comprising: 
a proximal end (PE) (See Annotated Fig. 40); and 
one or more frame members (884) (Figs. 35a- 35c) (P. [0571] - - internal expansion aid inside expandable frame (1081) is considered a frame member since it is a component of the expandable frame (1081)) comprising one or more pinching cells (886) (Figs. 35a- 35c) operable to be slidably and rotatably placed thereon (P. [0563] - - since one or more frame members (884) runs through … a plurality of tubular collars 885, a plurality of pinching cells (886) attached to tubular collars 885, the one or more pinching cells (886) are capable of sliding and rotating along the one or more frame members (884)), each of the pinching cells (886) comprising a collapsed state (Fig. 35b) within a microcatheter (889) (Fig. 35b) and an expanded state (Figs. 35a, 40) distal of the microcatheter (889) operable to tweeze at least a portion of a clot (892) (Figs. 35d, 35e) (Ps. [0570], [0563] - - trapping, engaging, embedding and urging clot into the device), wherein each of the one or more pinching cells (886) is positioned between a respective proximal collar (PC) (See Annotated Fig. 35a) and a respective distal collar (DC) (See Annotated Fig. 35a).
Regarding claim 2, Brady further discloses the one or more pinching cells (886) comprise: 
a plurality of strut members (882, 883) (Fig. 35a) operable to actuate and tweeze the clot (892) from a blood vessel (891) (Figs. 35d, 35e) between the plurality of strut members (882, 883) (Ps. [0570], [0563] - - trapping, engaging, embedding and urging clot into the device).
Regarding claim 4, Brady further discloses each of the one or more pinching cells (886) operable to tweeze the clot (892) on movement from the collapsed state (Fig. 35b) to a clot pinching state of the expanded state (Fig. 35e) until a portion of the clot (892) is compressed between the plurality of strut members (Ps. [0563], [0570] - - Once deployed, the microcatheter 889 is retracted to allow the clot retrieval device 881 to reach the expanded configuration. The activation cable 884 is used to exercise radial force to assist segments 886 to trap and engage the clot).
Regarding claim 6, Brady further discloses each pinching cell (886) comprises a radiopaque marker (P. [0090]- -The expandable body may comprise a polymeric material or a radiopaque metal).
Regarding claim 10, Brady further discloses wherein the distal end of the elongated member (DE) is attached to the proximal end of the expandable frame (1081) (See Fig. 40) (P. [0581] - - outer member 1081 is attached to the distal end of the elongated member (DE)).
Regarding claim 11, Brady further discloses wherein the one or more pinching cells (886) are selectively aligned in a plurality of orientations on one or more frame members (884) (See Figs. 35d, 35e - - showing two selectively aligned orientations on the one or more frame members (884)) (Ps. [0567]- [0568]).
Regarding claim 12, Brady further discloses wherein the expandable frame (1081) is generally a wave pattern (WP) (See Annotated Fig. 40) having an increasing amplitude along its length (See Annotated Fig. 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2016/0120558 A1) in view of Yang (US Pat. No. 10,016,206 B1).  Yang is cited in the IDS filed 9/07/22.
Regarding claim 3, Brady discloses the apparatus of claim 2, but Brady does not disclose 
(claim 3) wherein the plurality of strut members are positioned about a central strut member of the plurality of strut members, each strut member joined at common respective proximal and distal ends.
However, Yang teaches expandable cages (40’’, 140A, 140B, 240) having a strut pattern in which the struts are positioned about a central strut for engaging and removing clots in the same field of endeavor (Abstract, Col. 10, l. 11- 21), Yang further teaches
(claim 3) wherein the plurality of strut members (42’’, 142A, 142B, 242) (Figs. 4, 5A, 5B, 6) are positioned about a central strut member of the plurality of strut members (See Figs. 4, 5A, 5B, 6) (Col. 6, l. 32- 39; Col. 6, l. 43- 51), each strut member (42’’, 142A, 142B, 242) joined at common respective proximal and distal ends (48’’, 148B, 248, 30’’, 130A, 130B, 230) (Col. 7, l. 22- 34 - - ends of each cage attached with a collar; it is noted that applicant’s Fig. 6A is similar to Yang’s Figs. 5A and 5B, applicant’s Fig. 6B is similar to Yang’s Fig. 6, and applicant’s Fig. 6C is similar to Yang’s Figs. 12A- 12B).
A strut pattern in which strut members are positioned about a central strut as taught by Yang performs the same function of engaging and removing clot (Yang - - Col. 10, l. 11- 21) as the strut pattern having radial strut members and circumferential strut members disclosed by Brady (Brady - - Ps. [0563], [0568], [0570]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (strut pattern in which strut members are positioned about a central strut) for another (strut pattern having radial strut members and circumferential strut members) since the substitution would have yielded predictable results, namely, engaging and removing clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claims 7 and 9 in view of the rejection under 35 U.S.C. 112(b) above, Brady discloses the apparatus of claim 1, Brady further disclosing 
the proximal collar (PC) (See Annotated Fig. 35a) comprising a first collar lumen (P. [0563] - - a plurality of tubular collars each having a lumen through which activation cable is disposed as shown in Fig. 35a); and the distal collar (DC) (See Annotated Fig. 35a) comprising a second collar lumen (P. [0563] - - a plurality of tubular collars each having a lumen through which activation cable is disposed as shown in Fig. 35a), wherein the first collar lumen and the second collar lumen are operable to receive the one or more frame members (884).
but Brady does not disclose
(claims 7 and 9) a central strut member as claimed.
However, Yang teaches expandable cages (40’’, 140A, 140B, 240) having a strut pattern in which the struts are positioned about a central strut for engaging and removing clots in the same field of endeavor (Abstract, Col. 10, l. 11- 21), Yang further teaches
(claims 7 and 9) wherein a pinching structure comprising a plurality of strut members (42’’, 142A, 142B, 242) (Figs. 4, 5A, 5B, 6) are positioned about a central strut member of the plurality of strut members (See Figs. 4, 5A, 5B, 6) (Col. 6, l. 32- 39; Col. 6, l. 43- 51), each strut member (42’’, 142A, 142B, 242) and wherein the plurality of strut members (42’’, 142A, 142B, 242) and the central strut member connect the first collar to the second collar. (Col. 7, l. 22- 34 - - ends of each cage attached with a collar; it is noted that applicant’s Fig. 12A is similar to Yang’s Figs. 5A and 5B, applicant’s Fig. 12B is similar to Yang’s Fig. 6, and applicant’s Fig. 12C is similar to Yang’s Figs. 12A- 12B).  Since Yang teaches two strut members with a strut member disposed centrally between the two strut members similarly to the applicant’s strut pattern(s), Yang encompasses and makes obvious the claim limitations.  
A strut pattern in which strut members are positioned about a central strut as taught by Yang performs the same function of engaging and removing clot (Yang - - Col. 10, l. 11- 21) as the strut pattern having radial strut members and circumferential strut members disclosed by Brady (Brady - - Ps. [0563], [0568], [0570]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (strut pattern in which strut members positioned about a central struct) for another (strut pattern having radial strut members and circumferential strut members) since the substitution would have yielded predictable results, namely, engaging and removing clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 8, as discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (strut pattern in which strut members positioned about a central struct as taught by Yang) for another (strut pattern having radial strut members and circumferential strut members as taught by Brady).  As the strut pattern of Yang cuts through and/or agitates clot material during initial expansion of the pinching cells (Yang- - Col. 10, l. 11- 21), Yang’s strut pattern is operable to tweeze at least a portion of clot, Yang’s strut pattern being configured such that in an expanded state at least a portion of the strut pattern penetrates the clot.  Thus the claimed limitations are considered obvious over the teachings of the prior art.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2016/0120558 A1).
Regarding claim 5, Brady discloses the apparatus of claim 2, but Brady does not expressly disclose a ratio of diameters of each of the one or more pinching cells between the collapsed state and a clot pinching state of the expanded state is from approximately 1.5:1 to 4:1 as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Brady to have a ratio of diameters of each of the one or more pinching cells between the collapsed state and a clot pinching state of the expanded state is from approximately 1.5:1 to 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Brady would not operate differently with the claimed diameter ratio since once the pinching cell has engaged the clot, the pinching cell will continue to stay engaged with the clot, even after the radially expanding (axially compressing) actuation cable is released and the clot pinching state of the expanded state has a smaller diameter (longer length) than the fully expanded diameter (Brady - - P. [0570] - - engaging clot with lower radial force after release of the axially compressing actuation cable is considered a reduced diameter (e.g. longer length)).  As such, the device would function appropriately having the claimed collapsed to expanded diameter ratio because the pinching cell will continue to stay engaged with the clot as it is radially compressed (or length is increased) during retraction to be small enough to avoid contacting the inner diameter of the catheter while still holding onto the clot, thereby permitting withdrawal or re-sheathing (Brady- - P. [0570] - - pinching cell retains grip on the clot while it is withdrawn through the vasculature).  Further, applicant places no criticality on the range claimed, indicating simply that, “a ratio of diameters of each of the one or more pinching cells between a collapsed state and the expanded state can be from approximately 1.5:1 to 4:1.” (See paragraph seven of p. 3 of 22 of applicant’s Specification).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KANKINDI RWEGO/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KELLY J BEKKER/           Supervisory Patent Examiner, Art Unit 3771